Name: Commission Implementing Decision (EU) 2018/1983 of 26 October 2018 amending Annexes I and II to Decision 2003/467/EC as regards the declaration of certain regions of Italy as officially tuberculosis-free and officially brucellosis-free in relation to bovine herds (notified under document C(2018) 6981) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  agricultural policy;  trade policy;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 2018-12-14

 14.12.2018 EN Official Journal of the European Union L 317/22 COMMISSION IMPLEMENTING DECISION (EU) 2018/1983 of 26 October 2018 amending Annexes I and II to Decision 2003/467/EC as regards the declaration of certain regions of Italy as officially tuberculosis-free and officially brucellosis-free in relation to bovine herds (notified under document C(2018) 6981) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular paragraph 4 of Annex A.I and paragraph 7 of Annex A.II thereto, Whereas: (1) Directive 64/432/EEC applies to trade within the Union in bovine animals. It lays down the conditions whereby a region of a Member State may be declared officially tuberculosis-free or officially brucellosis-free as regards bovine herds. (2) Chapter 2 of Annex I to Commission Decision 2003/467/EC (2) lists the regions of the Member States which are declared officially tuberculosis-free as regards bovine herds. (3) Italy has submitted to the Commission documentation demonstrating compliance for the Province of Frosinone of the Region of Lazio with the conditions laid down in Directive 64/432/EEC for officially tuberculosis-free status as regards bovine herds. Accordingly, that province should be listed in Chapter 2 of Annex I to Decision 2003/467/EC as officially tuberculosis-free region as regards bovine herds. (4) Chapter 2 of Annex II to Decision 2003/467/EC lists the regions of Member States which are declared officially brucellosis-free as regards bovine herds. (5) Italy has submitted to the Commission documentation demonstrating compliance for the Province of Rome of the Region of Lazio with the conditions laid down in Directive 64/432/EEC for officially brucellosis-free status as regards bovine herds. As all the other provinces of the Region of Lazio have earlier been granted the officially brucellosis-free status as regards bovine herds, the entire Region of Lazio should be listed in Chapter 2 of Annex II to Decision 2003/467/EC as officially brucellosis-free region as regards bovine herds. (6) Annexes I and II to Decision 2003/467/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2003/467/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 October 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis, and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). ANNEX Annexes I and II to Decision 2003/467/EC are amended as follows: (1) in Chapter 2 of Annex I, the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio: Provinces of Frosinone, Rieti, Viterbo,  Region Liguria,  Region Lombardia,  Region Marche: Province of Ancona, Ascoli Piceno, Fermo, Pesaro-Urbino,  Region Piemonte,  Region Sardegna: Provinces of Cagliari, Medio-Campidano, Ogliastra, Olbia-Tempio, Oristano,  Region Toscana,  Province of Trento,  Region Umbria,  Region Veneto.; (2) in Chapter 2 of Annex II, the entry for Italy is replaced by the following: In Italy:  Region Abruzzo: Province of Pescara,  Province of Bolzano,  Region Emilia-Romagna,  Region Friuli-Venezia Giulia,  Region Lazio  Region Liguria,  Region Lombardia,  Region Marche,  Region Molise: Province of Campobasso,  Region Piemonte,  Region Puglia: Province of Brindisi,  Region Sardegna,  Region Toscana,  Province of Trento,  Region Umbria,  Region Valle d'Aosta,  Region Veneto.